RECHARGEABLE BATTERY WITH ANION CONDUCTING POLYMER
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, Species 1a (claims 1-4 and 6-20) in the reply filed on 8/17/2020 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/13/2019, 12/4/2019, 1/23/2020, 2/19/2020, 3/23/2020, 4/14/2020, 5/5/2020, 7/7/2020, 10/9/2020, 11/20/2020, 12/18/2020, 3/8/2021, 4/15/2021, 6/2/2021, 7/9/2021, 8/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yonehara et al. (JP2014-029818 A1).
Regarding claims 1-9 and 12-14, Yonehara et al. teach a battery (Abstract) comprising: a cathode material (Paragraph 0028 discloses the cathode material can comprise manganese dioxide.); an anode material (Paragraphs 0032 and 0037 disclose a zinc anode.); and a polymeric material separating the cathode material from the anode material (Paragraphs 0018-0020 disclose the gel electrolyte contains a polymeric material such as an aromatic vinyl polymer which includes polyvinyl benzyl chloride.). However, Yonehara et al. do not teach wherein the polymeric material has a hydroxide ion conductivity of at least about 50 to about 200 mS/cm, and a diffusion ratio of hydroxide ions to at least one type of metal ion of at least about 10:1 to about 10,000:1 or wherein the battery has a capacity reduction of less than about 10 % after 50 to 100 charge/discharge cycles.
MPEP 2112.01    Composition, Product, and  Apparatus Claims [R-10.2019]
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claims 10 and 11, Yonehara et al. teach the battery of claim 1, wherein the battery further comprises an electrolyte with a pH of about 14 to about 15 and comprises aqueous potassium hydroxide (Paragraphs 0030-0031 disclose the electrolyte can comprise potassium hydroxide at concentrations of 0.01-50 M giving a pH range of 12-15.7.)
Regarding claims 15-18, Yonehara et al. teach the battery of claim 14, wherein the polyvinyl benzyl chloride is functionalized with a nitrogen-containing functional group; wherein the nitrogen-containing function group comprises at least one of an amine group or a heterocyclic nitrogen group; wherein the amine group comprises trimethyl amine; wherein the heterocyclic nitrogen group comprises an N-methylpiperidine group or tetramethyl imidazole group (Paragraphs 0019-0020).

Claim Rejections - 35 USC § 103
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yonehara et al. (JP 2014-029818 A) and further in view of Zhou et al. (WO 2010/111087 A1).
Regarding claims 19 and 20, the combination of Yonehara and Zhou et al. teach the battery of claim 12. However, they do not teach wherein the polymeric material further comprises a crosslinker which comprises at least one of divinylbenzene, tetramethylguanidine, or 4-tert-butylcatechol.
Zhou et al. teach an alkaline battery (Paragraph 0002) comprising a separator made of a polymer material (Paragraphs 0087-0092 discloses a multi-layer separator comprising a plurality of layers.) further wherein the polymeric material further comprises a crosslinker which comprises at least one of divinylbenzene, tetramethylguanidine, or 4-tert-butylcatechol (Paragraph 0091 discloses polydivinylbenzene.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Yonehara with Zhou in order to provide a separator that is resistant to oxidation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729